Citation Nr: 1136485	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  09-37 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1961 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he suffers from PTSD due to military service; he has identified several stressors in support of his claim.  Initially, the Board observes that the stressors identified by the Veteran related to a service member falling out of a boat and drowning off the shore of the Republic of Vietnam are not able to be verified, despite sufficient attempts by the AOJ to do so.  As such, this stressor may not serve as the basis for the award of service connection for PTSD.  See 38 C.F.R. § 3.304(f) (2010).  However, the Board notes the Veteran has identified a second stressor involving having witnessed the death of a fellow service member.  In this regard, the Veteran has stated that, as part of a demonstration in 1962 or the first part of 1963, he was part of a three-man team who were to climb a rope from a rubber boat into a helicopter.  The Veteran has stated that he was the second person to climb the rope, and the third person to climb, by the name of "Pete," fell and was killed with a broken neck. 

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2010) (requiring that the diagnosis conform to the requirements of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV); a link, established by medical evidence, between the Veteran's current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  If the claimant's stressor is not related to combat, then his testimony alone is not sufficient to establish the occurrence of that stressor, and his testimony must be corroborated by credible supporting evidence.  Cohen, supra.  Thus, if the Veteran was not engaged in combat, he must introduce corroborative evidence of his claimed in-service stressor(s).

In the present case, the record contains a diagnosis of PTSD.  However, the diagnosis of PTSD appears to be based upon an unverified stressor.  See, e.g., July 2009 VA examination report.  However, the Board observes that as the record does not indicate the Veteran engaged in combat, his reported stressors must be verified.  See Cohen, supra.  As noted above, the Veteran's reported stressor of witnessing a fellow service member fall out of a boat and "sink to the bottom" off the shores of Vietnam have been determined to be unverifiable despite the efforts of the AOJ.  

After a careful review of the claims folder, the Board concludes that further development is needed before appellate review of the Veteran's claim can proceed.  Specifically, the Board observes the Veteran submitted a statement directly to the Board in July 2010 in which he recounted the incident of a friend named "Pete" who fell off a rope and died.  The Board observes that, while the AOJ had previously considered this particular stressor as a basis for awarding service connection for PTSD, the Veteran had provided only general information, and had not submitted a name of the service member who died in this incident.  See, e.g., September 2009 statement of the case.  In order to fulfill VA's duty to assist the Veteran in developing his claim, the Board finds that a remand is necessary to further develop the Veteran's claimed stressor.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request he provide the full name of the service member discussed in his July 2010 statement, referred to as "Pete."  The Veteran should also be requested to provide a two-month period in which the incident in question took place.  The Veteran should be notified that further development of his claimed stressor is contingent on VA's receipt of this information.

2. If, and only if, sufficient information is received from the Veteran, request from the U.S. Army and Joint Services Records Research Center (JSRRC), or other appropriate source, verification of whether the service member identified by the Veteran, who served in the Veteran's unit, was killed by falling and breaking his neck while climbing a rope into a helicopter.  Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2010).

3. If, and only if, a stressor is verified, schedule the Veteran for a VA psychiatric examination to determine the etiology of any currently manifested PTSD.  All indicated studies, tests and evaluations deemed necessary should be performed.  In determining whether the Veteran has PTSD due to an in-service stressor, the examiner is hereby notified that only the verified history detailed in the records by the JSRRC, or other records obtained by the AOJ, may be relied upon.  If the examiner believes that PTSD is the appropriate diagnosis, the examiner must specifically identify whether the stressors detailed in the reports of the JSRRC serves as the basis for that conclusion, or whether the currently manifested PTSD is related to other non- service or non-verified events specified in the examination report.  The claims file must be made available to the examiner for review and the examination report should reflect that such review is accomplished.  A complete rationale for all opinions offered should be provided.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).














	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


